Citation Nr: 1710790	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter previously came before the Board in May 2015, at which time it reopened the claim on appeal based on new and material evidence, and remanded the underlying claim for further development.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing held via live videoconference in December 2014.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's presently diagnosed tinnitus had onset within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Given the favorable outcome of the below decision, any failure on the part of VA would constitute harmless error and, therefore, a discussion of that duty is not necessary at this time.  

II. Service Connection

The Veteran seeks service connection for tinnitus which he asserts had onset within one year of separation from active service.    

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran has a present diagnosis of tinnitus.  It is also conceded that he sustained acoustic trauma during active service.  For his part, the Veteran has testified that his tinnitus had onset during 1998, either during or shortly after separation from active service.  

In September 2004, the Veteran was afforded a VA examination in connection with his claim.  At that time, he stated that his tinnitus had onset "six years ago."  The Board observes that the Veteran separated from active service six years prior to that examination.  The examiner stated that his tinnitus was not at least likely as not related to his history of military noise exposure because the duration is more consistent with "normal tinnitus."  The examiner did not comment regarding onset within one year of separation, but did not contradict the Veteran's reported history.  

In October 2015, an addendum medical opinion was obtained.  The examiner reviewed the entire available claims file, including the available medical records and the Veteran's prior testimony.  The examiner opined against a nexus to in-service acoustic trauma as well as against incurrence within one year of separation.  Specifically, the examiner referred to the Veteran's Board hearing testimony from December 2014 in which he said the Veteran stated his tinnitus began "about six years ago" which indicates his tinnitus began in approximately 2008, or 10 years after he left military service.  The examiner stated that this time frame/duration is not consistent with noise induced tinnitus, as the tinnitus would have started generally in conjunction or very soon after noise exposure.  His noise exposure during military service is not in question; the transcript indicates significant exposure.  The examiner could not clarify the 2004 VA audiology statement of "normal tinnitus."  However, because the 2014 hearing transcript indicated symptoms started in 2008, tinnitus could not exist at separation in September 1998.  Noise exposure is a likely cause of tinnitus, however not to begin 10 years post exposure.  

In light of the above, the Board finds that service connection should be granted.  

First, although not diagnosed in his service treatment records, the Board observes that the Veteran has consistently asserted that his tinnitus had onset either during or shortly after (certainly within one year of) separation from active service.  This is particularly relevant because, despite not being diagnosed by a medical professional, the Veteran, a lay person, is competent to testify as to in-service symptoms of tinnitus and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation." Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  As such, the Veteran is competent to testify as to onset of symptoms within one year of separation from active service.  The Veteran's testimony regarding this fact has been consistent throughout the record and there is no evidence that his testimony is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board does acknowledge the two negative VA medical opinions, but does not find them sufficient to overcome the Veteran's lay testimony.  In fact, although not clear from the face of the opinions, the Board finds that both opinions tend to support the Veteran's contentions.  First, the 2004 opinion only opines as to a negative medical nexus to his in-service acoustic trauma.  However, that opinion attributes his ringing in the ears to "normal tinnitus."  While the Board is unable to decipher whether or not that is a separate type of diagnosis from tinnitus caused by acoustic trauma, it at least appears to confirm the Veteran's report that ringing in the ears had onset within one year of separation from service.  Therefore, whether the tinnitus is "normal" or due to acoustic trauma is not relevant.  Per the applicable codes and regulations, any tinnitus which had onset within one year of service is presumed to be incurred in service and therefore service connection is appropriate.  

Further, while the October 2015 examiner also opined against a medical nexus to service, the Board finds that that opinion is based on an incorrect understanding of the facts of the case, namely, that the Veteran's tinnitus did not have onset until roughly 2008.  The examiner refers in the opinion to the Veteran's Board hearing in which it was asserted that tinnitus began "six years ago."  However, the statement to which the examiner refers was, in fact, made by the undersigned Veterans Law Judge in reference to what was reported during the 2004 VA examination.  At no point during his hearing did the Veteran state that his tinnitus started six years prior to the Board hearing, but rather the hearing transcript continues to support onset roughly six year prior to the 2004 VA examination, or approximately around the time of separation from service.  Therefore, the October 2015 examiner's opinion, based on an onset date of 2008, is dependent on a wholly incorrect reading of the facts.  Rather, the rationale given for the opinion appears to support the Veteran's contentions.  Specifically, the examiner states that a timeframe of 10 years duration between acoustic trauma and onset is not consistent with noise induced tinnitus, as the tinnitus would have stared generally in conjunction or very soon after his noise exposure.  This is, in fact, what the Veteran has testified to - that his tinnitus did have onset very shortly after his acoustic trauma and within one year of separation.  Therefore, this opinion, while seemingly negative, actually supports a grant of service connection.  Further, because the examiner's opinion about the date of onset was based on an incorrect interpretation of the Board hearing transcript, the opinion regarding onset not being within one year of separation does not contradict the Veteran's lay testimony.  

In sum, after a careful review of all evidence contained in the record, because the Veteran has reported tinnitus manifesting within one year of separation from active service, and testified as to a history of symptomatology since that time, and because the available medical evidence and opinions do not contradict that testimony, the Board is persuaded that service connection should be granted.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection of tinnitus is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


